                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

WESLEY BURRESS, in his Individual         )
Capacity and as Trustee of the Wesley     )
Burress Trust Dated November 1, 2006,     )
                                          )
                       Plaintiff,         )
                                          )
                    v.                    )        No. 2:18-cv-00358-JPH-DLP
                                          )
JULIE BUESING,                            )
BUTCH BUESING,                            )
                                          )
                       Defendants.        )
                                          )
                                          )
JULIE BUESING,                            )
                                          )
                       Counter Claimant, )
                                          )
                    v.                    )
                                          )
WESLEY BURRESS, in his Individual         )
Capacity and as Trustee of the Wesley     )
Burress Trust Dated November 1, 2006,     )
                                          )
                       Counter Defendant. )

                     Order on Motion for Protective Order

      This matter comes before the Court on the Parties' Joint Motion to Enter

Stipulated Protective Order (Dkt. 55). The Motion has been referred to the

Undersigned for a ruling. For the reasons discussed below, the Parties’ Motion is

DENIED.

      Under Federal Rule of Civil Procedure 26(c), litigants are permitted to seek

protective orders to guard against public disclosure of relevant and discoverable
material. Courts have a duty, however, to ensure that all proposed protective orders

strike a proper balance between the public’s interest in accessing non-confidential

information and the parties’ interest in maintaining confidentiality with regard to

materials unsuited for public disclosure. Citizens First Nat. Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999).1 Here, the Parties maintain

that this procedural device is necessary to protect the confidentiality of particularly

sensitive information. Before issuing the requested protective order, the Court must

independently determine whether “good cause” exists to issue the order. Pierson v.

Indianapolis Power & Light Co., 205 F.R.D. 646, 647 (S.D. Ind. 2002); see also, Fed.

R. Civ. P. 26(c)(1)(G); Citizens, 178 F.3d at 944–45. A finding of good cause must be

based on a particular factual demonstration of potential harm, not on conclusory

statements. 8 Charles Alan Wright, Arthur R. Miller, & Richard L. Marcus, Federal

Practice and Procedure § 2035, at 483–86 (2d ed. 1994). Without this independent

determination of good cause, the Court is essentially giving the parties carte

blanche to seal or protect whatever information they desire. See Hamilton v. State

Farm Mut. Auto. Ins. Co., 204 F.R.D. 420, 422 (S.D. Ind. 2001) (citing Citizens 178

F.3d at 945).

       When reviewing a proposed protective order this Court must ensure that

                (1) the information sought to be protected falls within a
                legitimate category of confidential information, (2) the
                information or category sought to be protected is properly
                described or demarcated, (3) the parties know the defining
                elements of the applicable category of confidentiality and

1Although pretrial discovery is usually conducted in private, the Seventh Circuit has endorsed a
presumption of public access to discovery materials. See, Felling v. Knight, IP 01–0571–C–T/K, 2001
WL 1782360, *2 (S.D. Ind. Dec. 21, 2001) (citing Citizens, 178 F.3d at 945).
             will act in good faith in deciding which information
             qualifies thereunder, and (4) the protective order explicitly
             allows any party and any interested member of the public
             to challenge the sealing of particular documents.

Pierson, 205 F.R.D. at 647 (citing Citizens, 178 F.3d at 946); see also Brown v.

Automotive Components Holdings, LLC., No. 1:06–cv–1802–RLY–TAB, 2008 WL

2477588 (S.D. Ind. June 17, 2008). The Court’s evaluation of a proposed protective

order need not be made on a document-by-document basis, if the Court is able to

determine from the language of the proposed order that the parties know which

category of information is legitimately confidential and that the parties are acting

in good faith in deciding which documents should be protected. Citizens, 178 F.3d at

946. Using qualifiers such as “private,” “confidential,” or “proprietary” to describe

the protected information, without more description, fails to assure the Court that

the parties will be making good faith and accurate designations of information.”

Pierson, 205 F.R.D. at 647.

      The Parties’ proposed protective order fails to satisfy the first and second

prongs of the above standard. The parties have defined the scope of the protective

order to include “personal financial and non-financial information, non-public and

confidential business information, and other financial data.” [Dkt. 55-1 at 1.] These

descriptions are too vague and do not meet the standard set out in Citizens.

Personal financial and non-financial records, without more, are not categories of

confidential information. See Pierson, 205 F.R.D. at 647. Additionally, this Court

has held that parties cannot protect information just by adding qualifiers, such as

“non-public” or “confidential.” See id. Finally, the description of “other financial
data” is too vague and would amount to “an impermissible carte blanche discretion

by the parties.” Id. at 647–48.

       The parties have not satisfied the requirements of Citizens, and, therefore,

the Court DENIES the Parties' Joint Motion to Enter Stipulated Protective

Order. The Parties may file another protective order for the Court's consideration

that meets the requirements of Citizens.

       So ORDERED.

Date: 1/10/2019




Distribution:

All ECF-registered counsel of record via email.
